Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence compliance
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the sequences presented on p. 45, 51, 52, 54, 55 and 61 of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
	The text of the instant specification is not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence 
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election without traverse of Group I (claims 87-100) in the reply filed on December 7, 2020 is acknowledged. Claims 9-10, 12, 14, 16-17, 19-53, 56, 61 -63, 65, 67-86 are canceled. Claims 1-86 are canceled. Claims 87-111 are pending. Claims 101-111 are withdrawn without traverse (filed 12/7/20) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020. 
4.	Claims 87-100 are under examination in this office action.

Drawings
5.	The drawings/figures 5-6 and 8-9 are objected to because sequence listings included in the specification must not be duplicated in the drawings.  See 37 C.F.R. §1.58(a) and §1.83(a).  Appropriate correction is required.
See MPEP § 608.02-I Drawing requirements
If the specification includes a sequence listing or a table, such a sequence listing or table is not permitted to be reprinted in the drawings. 37 CFR 1.83(a) and 1.58(a). If a sequence listing as shown in the drawings has more information than is otherwise contained in the specification, the sequence listing could be included in the specification and the drawings. Applications filed under 35 U.S.C. 371 are excluded from the prohibition from having the same tables and sequence listings in both the description portion of the specification and drawings.


Specification
6.	The disclosure is objected to because of the following informalities: US Application 14/994067 recited in the first paragraph of the specification was issued as US Patent No. 10538589. Appropriate correction is required.

Claim Objections
7.	Claims 87, 90, 92 and 96 are objected to because of the following informalities: “NAGLU” is not a unique/common abbreviation in the art. Applicants are required to spell out “NAGLU” at the first usage. Appropriate correction is required.


Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 87-100 are drawn to a fusion antibody comprising: a fusion protein comprising the amino acid sequences of an immunoglobulin and a NAGLU, wherein the fusion antibody crosses the blood brain barrier (BBB) via a transferrin receptor and wherein the NAGLU retains at least 20% of its activity compared to its activity as a separate entity. 
The claims encompass a genus of fusion antibodies, a genus of fusion proteins, a genus of immunoglobulin (Ig) including IgG comprising a genus of Ig heavy chain (Ig-HC) and Ig light chain (Ig-LC) and a genus of NAGLU. The specification has not disclosed sufficient species for the broad genus of fusion antibodies, the broad genus of fusion protein, the broad genus of Ig including IgG comprising a genus of Ig-HC and Ig-LC, and the broad genus of NAGLU. The specification only describes NAGLU comprising the amino acid sequence of SEQ ID NO:9, a fusion antibody comprising: (a) a fusion protein comprising the amino acid sequences of an Ig-HC of an anti-human insulin receptor antibody (HIR Ab), a linker and an alpha-N-acetylglucosaminidase (NAGLU); wherein the C-terminus of the Ig-HC is linked to the N-terminus of the 

M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of a fusion antibody comprising: (a) a fusion protein comprising the amino acid sequences of an Ig-HC of an anti-human insulin receptor antibody (HIR Ab), a linker and an alpha-N-acetylglucosaminidase (NAGLU); wherein the C-terminus of the Ig-HC is linked to the N-terminus of the NAGLU through the linker; and wherein the amino acid sequence of the Ig-HC is the amino acid sequence of SEQ ID NO: 7; the amino acid sequence of the NAGLU is the amino acid sequence of SEQ ID NO:9; and the amino acid sequence of the linker comprises amino acids 462-484 of SEQ ID NO:10 or amino acids 462-492 of SEQ ID NO:18; and (b) an Ig-LC of the HIR Ab comprising the amino acid sequence of SEQ ID NO:8; wherein the fusion antibody crosses the blood brain barrier (BBB) and wherein the NAGLU retains at least 20% of its activity compared to its activity as a separate entity or A fusion antibody comprising: (a) a fusion protein comprising the amino acid sequences of an Ig-HC of an anti-human insulin receptor antibody (HIR Ab) and an alpha-N-acetylglucosaminidase (NAGLU); 
As an initial matter, Applicant has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was also no known or disclosed correlation between the required function (crossing the BBB via a transferrin receptor and the NAGLU retains at least 20% activity as compared to NAGLU by itself) and any particular structure or sequence. 
The specification’s general reference to “a fusion antibody comprising a fusion protein comprising the amino acid sequence of an Ig and a NAGLU…cross the BBB via a transferrin receptor” does not clearly suggest a particular sequence of structurally and functionally undefined fusion antibodies or fusion proteins that bind to a transferrin receptor, or cross the BBB via a transferrin receptor or Ig/Ig-HC/Ig-LC. None of these specific polypeptides were clearly disclosed by or even hinted at in applicant’s application. As such, he cannot possibly have possessed the entire genus.
It is known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of fusion antibodies, fusion proteins, immunoglobulin (Ig) including IgG comprising a genus of Ig heavy chain (Ig-HC) and Ig light chain (Ig-LC) and the Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed fusion antibodies have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2163.

		
	
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 87-88, 91-92 and 95-100 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Dennis et al. (US9611323, issued Apr 4, 2017, priority Nov 30, 2010) as evidenced by Cocino (US2013/0295077, as in IDS) and Geografe et al. (Comparative Medicine, 2003; 53: 622-632, as in IDS).
Claims 87-88, 91-92 and 95-100 are drawn to a fusion antibody comprising: a fusion protein comprising the amino acid sequences of an immunoglobulin (Ig) and a NAGLU, wherein the fusion antibody crosses the blood brain barrier (BBB), wherein the fusion antibody cross the BBB via a transferrin receptor and wherein the NAGLU retains at least 20% activity of its activity. 
Dependent claims are directed to wherein Ig comprises an Ig-HC and an Ig-LC wherein the Ig-HC includes IgG-HC and IgG1-HC and the Ig-LC is kappa or lambda class (claims 88 and 97-99), the fusion antibody has a molecular weight of at least 350kDa (claim 89), the amino acid sequence of the NAGLU is covalently linked to the  C-terminus of the amino acid sequence of the Ig (claim 90) and the fusion antibody catalyze hydrolysis of terminal NAGLU residues in NAGLU from heparan sulfate, wherein the fusion protein further comprises a linker between the amino acid sequence 
Dennis et al. (US9611323) teaches an anti-TfR antibody fusion protein comprising a fusion protein comprising the amino acid sequences of an immunoglobulin (Ig) and a NAGLU, wherein the fusion antibody crosses the blood brain barrier (BBB), wherein the fusion antibody cross the BBB via a transferrin receptor and wherein the NAGLU retains at least 20% activity of its activity as in claims (see col. 3, line 51 to col. 4,, line 9;lines 26-39; col. 31, lines 19-col. 32, lines 7; col. 35, lines 61-col. 36, line7; col. 12, lines 41; col. 20, lines 26-col.21, line 35, table 1; col.31 to col. 32, line 8; col. 35, lines 61-col. 36, line7, in particular). Dennis also teaches that the anti-TfR antibody is an Ig comprising an Ig-HC and an Ig-LC and wherein the Ig-HC includes IgG-HC and IgG1-HC and the Ig-LC is kappa or lambda class as in claims 88 and 97-99 (see col. 38, line59 to col.39, line 10). The limitations recited in claim 91 and 94-96 are inherent features of the fusion antibody comprising anti-TfR antibody and NAGLU because the NAGLU can catalyze hydrolysis of terminal NAGLU residues in NAGLU from heparan sulfate as evidenced by Cocino (US2013/0295077). Cocino teaches the sequence of NAGLU having at least 90% identical to SEQ ID NO:9 (see [0017], [0039], [0042], 
Dennis also teaches that the fusion protein further comprises a linker between the amino acid sequence of the NAGLU and the amino acid sequence of the Ig as in claim 92 (see col.27, line 7-col.12). Dennis also teaches a pharmaceutical composition comprising the claimed fusion antibody and a pharmaceutically acceptable excipient as in claim 100 (see col. 27, lines 42-53; col. 40, lines 20 to col. 41, lines 16). Thus, claims 87-88, 91-92 and 95-100 are anticipated by Dennis et al. (US9611323).


Conclusion

11.	NO CLAIM IS ALLOWED.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 13, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649